|N THE UN|TED STATES D|STRICT COURT
FOR THE SOUTHERN D|STRICT OF OH|O
WESTERN D|V|SlON

ORLANDO CARTEF(, Debtor,

Appe||ant,
v. _ Case No. 3:18-cv-283
PNc FlNANclAL sEvacEs JUDGE WALTER H- R'CE
GROUP, |NC.,
Appe||ee.

Chapter 7 Bankruptcy Appea|
Case No. 06-30086
Judge Guy R. Humphrey

 

DEClS|ON AND ENTRY SUSTA|N|NG APPELLANT'S IV|OT|ON FOR
RE|NSTATE\V|ENT OF APPEAL (DOC. #6); VACAT|NG JUDGMENT
(DOC. #5); REOPEN|NG CASE; SETTlNG BR|EFING SCHEDULE

 

On August 13, 2018, pro se Appe|lant Orlando Y. Carter filed a timely
Notice of Appea| of the United States Bankruptcy Court's August 1, 2018, Order
dismissing Adversary Proceeding No. 18-3034. Doc. #1. On October 18, 2018,
the Bankruptcy Court filed its C|erk's Certification of Record on Appeal, Doc. #2,
noting that no designated items had been filed. This Court ordered Appel|ant's
brief to be filed by November 1, 2018, No brief was filed within the time allotted.

The Court directed Appellant to show cause in Writing Why this appeal
should not be dismissed Without prejudice for Want of prosecution. Doc. #3.

When no response Was filed, the Court dismissed the appeal Without prejudice for

want of prosecution. Doc. #4. On December 28, 2018, judgment was entered in
favor of Appe||ee. Doc. #5.

On January 22, 2019, Appe||ant filed a Nlotion for Reinstatement of Appeal,
Doc. #6. He declares, under penalty of perjury, that he did not receive copies of
the Court's briefing schedule or the Show Cause Order at the prison where he is
currently incarcerated. He asks that the Court reinstate the appeal and reset the
briefing schedule.

The Court interprets Appe||ant’s motion as a motion for relief from judgment
under Fed. R. Civ. P. 60(b). See Fed. R. Bankr. P. 9024 (incorporating Fed. R. Civ.
P. 60 into the Bankruptcy Rules). Given Appe||ant’s sworn statement that he did
not receive the documents mailed to him, the Court finds excusable neglect.
l\/loreover, no party Wi|l be prejudiced by the short delay that resulted from that
neglect.

Accordingly, the Court SUSTA|NS Appe||ant’s lVlotion for Reinstatement of
Appea|, Doc. #6, and VACATES the Judgment that was entered on December 28,
2018, Doc. #5. The C|erk is DlRECTED to reopen the above-captioned appea|.

No later than l\/larch 5, 2019, Appe||ant shall file with the bankruptcy clerk
and serve on the Appe||ee a designation of the items to be included in the record
on appeal, and a statement of the issues to be presented. Appe||ant’s brief shall
be filed no later than April 4, 2019. Appe||ant’s brief shall be filed no later than

April 18, 2019, and Appe||ant’s reply brief shall be filed no later than April 25,

2019.

. /
perez February 15, 2019 L/L*‘Q

WALTER H. R|CE
UN|TED STATES D|STR|CT JUDGE

